UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7807



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROOSEVELT BROADUS, a/k/a Supreme,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-91-209-G, CA-97-965-1)


Submitted:   May 19, 2000                   Decided:   June 1, 2000


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cheryl Johns Sturm, Chadds Ford, Pennsylvania, for Appellant.
Benjamin H. White, Jr., Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roosevelt Broadus seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court. See United States v. Broadus, Nos. CR-91-209-G; CA-97-965-1

(M.D.N.C. Nov. 9, 1998).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2